PER CURIAM.
Plaintiff appealed from a judgment of the district court maintaining defendant’s exceptions of no right or cause of action and dismissing the suit. As indicated by the reasons for judgment, the exceptions were maintained because of the provisions of R.S. 40:1270 (B).
Counsel call our attention to A. & M. Pest Control Service, Inc. v. LaBurre, 247 La. 315, 170 So.2d 855, wherein the Supreme Court declared R.S. 40:1270 (B) to be unconstitutional. Therefore, the exceptions which the trial court maintained are *733without merit and the judgment must be reversed.
It is ordered, adjudged and decreed that the judgment appealed from herein be and the same is reversed, and defendant’s exceptions of no cause or right of action are overruled, and the matter is remanded to the Civil District Court for further proceedings according to law. Defendant is cast for the costs of this appeal, while all other costs are to await the final determination of the cause.
Reversed and remanded.